Citation Nr: 0806642	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-41 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $508.58, to 
include whether the overpayment was properly created.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board remanded the veteran's claim to the RO in October 
2005.  The purpose was to afford the veteran an opportunity 
to be scheduled for a video conference hearing.  The veteran 
was scheduled for the hearing in January 2006.  Notice of the 
hearing was provided in December 2006 [sic].  

The veteran failed to report for his scheduled hearing.  He 
has not presented evidence of good cause for his failure to 
report.  He has not asked that the hearing be rescheduled.  
Accordingly, the veteran's request for a Board hearing is 
considered to be withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  The veteran was granted service connection for history of 
a submucous resection for deviated nasal septum in February 
1996.  He was assigned a noncompensable disability 
evaluation.  Notice of the rating action was provided that 
same month.

2.  The notice included a VA Form 21-8764 that advised the 
veteran that benefits "will be reduced" upon incarceration 
in a Federal, State, or local penal institution in excess of 
60 days for conviction of a felony.

3.  The Board issued a decision that granted the veteran a 10 
percent disability evaluation for his deviated septum 
disability in June 2000.

4.  The RO issued a rating decision to implement the Board's 
decision in August 2000.  Notice of the rating decision was 
provided that same month.

5.  The August 2000 notice included the same notice regarding 
the reduction of his benefits upon incarceration in excess of 
60 days for a felony conviction.

6.  The veteran was incarcerated for a felony conviction from 
April [redacted], 2000, to April [redacted], 2001.  

7.  The veteran failed to report his felony conviction and 
incarceration to the RO.  An overpayment in the amount of 
$508.58 was validly created.

8.  The veteran was at fault in the creation of the 
indebtedness at issue.  

9.  The collection of any portion of the debt would 
constitute an undue hardship.  


CONCLUSIONS OF LAW

1.  The creation of an overpayment of VA compensation 
benefits in the amount of $508.58 was proper.  38 U.S.C.A. 
§ 5313 (West 2002); 38 C.F.R. § 3.665 (2007).

2.  Recovery of the overpayment of disability compensation 
benefits in the amount of $508.58 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.964, 1.965 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran submitted his initial claim for entitlement to VA 
disability compensation benefits in June 1995.  He was 
granted service connection for history of a submucous 
resection for deviated nasal septum in February 1996.  He was 
assigned a noncompensable disability evaluation.  Notice of 
the rating action was provided that same month.

The award notice included a VA Form 21-8764 that advised the 
veteran that benefits "will be reduced" upon incarceration 
in a Federal, State, or local penal institution in excess of 
60 days for conviction of a felony.  

The Board issued a decision that granted the veteran a 10 
percent disability evaluation for his deviated septum 
disability in June 2000.  The RO issued a rating decision to 
implement the Board's decision in August 2000.  Notice of the 
rating decision was provided that same month.

The August 2000 notice also included A VA Form 21-8764 that 
advised the veteran regarding the reduction of his benefits 
upon incarceration in excess of 60 days for a felony 
conviction.

The Board notes that the August 2000 notice was sent to the 
veteran at the address he used in correspondence to the RO in 
1999.  There is no evidence of non-delivery of the notice.  

The RO obtained information that the veteran had been 
incarcerated at the North Florida Reception Center for a 
felony conviction as of April [redacted], 2000.  The RO sought 
confirmation of the veteran's status in October 2002.  
Evidence was received that confirmed the veteran's 
incarceration from April [redacted], 2000, to April [redacted], 2001

The RO wrote to the veteran to inform him that his disability 
compensation would be reduced because of his incarceration in 
December 2002.  The veteran's 10 percent compensation would 
be reduced by half from June [redacted], 2000, to April [redacted], 2001.  
The letter stated that the veteran was "currently" 
incarcerated rather than saying he had been incarcerated 
during the above period.

The veteran submitted a statement denying he was 
"currently" incarcerated in December 2002.  Although he was 
correct in his statement, he failed to acknowledge his prior 
period of incarceration.  The RO's choice of language 
notwithstanding, the letter made it clear as to his period of 
incarceration by way of the dates used for reduction of his 
benefits.  

The veteran also submitted a statement from his father who 
also stated that the veteran was not "currently" 
incarcerated.  The father said the veteran was living with 
him at his invitation.  Further, he had advised his son that 
it would be "foolish to rent and expend money since it was 
his intentions to purchase a home."

Both the veteran and his father asked that his compensation 
not be reduced based on the erroneous information of his 
current incarceration.  

The RO issued a decision to withhold the veteran's 
compensation in February 2003.  The RO explained that the 
withholding was for a period of incarceration from June [redacted], 
2000, to April [redacted], 2001.  This represented the beginning of 
withholding on the 61st day of his incarceration.

The veteran submitted a request for a waiver of any 
indebtedness that was received at the RO on March 10, 2003.  
The veteran reported that he received Social Security 
Administration (SSA) disability benefits for a serious 
injury.  He said his SSA payments and VA compensation were 
his only sources of income.  He said his wife was also 
disabled and could only work part-time.  He said a reduction 
in his VA benefit would create an extreme financial hardship 
for his family  

The VA Debt Management Center issued a letter of indebtedness 
to the veteran on March 14, 2003.  The debt was in the amount 
of $508.58.

The veteran's request for a waiver was referred to the 
Committee.  The decision found the veteran at fault in the 
creation of the debt.  An explanation of how the debt was 
created was provided.  The decision also noted that the VA 
Form 21-8764 provided with the rating decision of August 2000 
informed the veteran of the requirement to report his 
incarceration to VA.  The decision further found that the 
failure to collect the debt would result in unjust enrichment 
of the veteran.  Finally, the decision noted that the veteran 
had not provided a current financial status report (FSR) so 
the Committee was unable to determine if collection of the 
debt would create an undue hardship or be against equity and 
good conscience.  The decision was provided to the veteran in 
April 2003.

The veteran's notice of disagreement was received in May 
2003.  The veteran contended that he had filed an FSR with 
VA.  He included a copy of an FSR that was dated March 24, 
2003.  He said that his wife worked part-time.  He advised 
that SSA was contemplating reducing his benefits for back 
child support.  

The FSR showed the veteran's address as the same as from 
1999, his father's address.  He listed his income as coming 
from SSA and VA for a combined total of $724 per month.  He 
reported his wife worked part-time with a monthly income of 
$600.  Her employment was listed as a clerk with the 
Salvation Army.  His total reported monthly income was 
$1,324.  The veteran listed monthly expenses of: $700 for 
rent/mortgage, $240 for food, $280 for utilities and heat, 
and $100 for gas for the vehicle used by his wife to get to 
work.  The total monthly expenses were $1,320.  The veteran 
did not list any other debts and reported the value of his 
car, his only other asset, as $1,000.

The RO issued a statement of the case (SOC) that was a re-
adjudication of the waiver request in November 2004.  The SOC 
noted that the overpayment had been collected but a full 
review of the applicable factors was conducted.  The RO noted 
the receipt of the FSR and the $6 difference in monthly 
income over expenses.  It was further noted that the 
veteran's address had not changed yet he claimed to have a 
monthly expenditure of $700 per month for rent/mortgage.  The 
RO noted the statement of the veteran's father where he 
reported the veteran as living with him in December 2002.  
The waiver remained denied.

The veteran's substantive appeal was by way of a letter dated 
in December 2004.  The veteran alleged he was never made 
aware that he would lose his benefits if incarcerated.  As 
such, he was not aware that he had to advise VA of his 
incarceration.  He said that his permanent address was that 
of his parents but he did not live with them.  He said he 
depended on his family to advise him if he received any 
important mail.  He said his father did not recall if he the 
veteran received a letter regarding his obligation to inform 
VA of his incarceration.  

The veteran also said that he provided his father with money 
for food, in the sum of $35 per week when he lived with him.  
He said he had moved into his own home and paid a friend that 
held the mortgage.  He said his payments were $700 a month.  
He also provided a new address.  He said his daughter, who he 
did not identify by age, was now living with him.  The Board 
notes that the veteran listed a daughter as born in 1990 on 
his original claim for benefits in June 1995.  The veteran 
admitted for the first time that he had been incarcerated 
from 2000 to 2001.  He argued that collection of the debt 
would be against equity and good conscience and that it would 
create a financial hardship for his family.

The veteran also submitted a statement from his father.  The 
father also said that the veteran had contributed $35 a week 
for food while living with him.  He said he was aware that 
his son had financial problems and that the loss of any money 
would create an extreme financial hardship.  He also reported 
the veteran's daughter was now living with the veteran.  
Finally, he confirmed that the veteran was paying regular 
monthly payments on a house where a friend held the mortgage.

II.  Analysis

Recovery of an overpayment may be waived if there is no 
indication of fraud, misrepresentation, or bad faith, on the 
part of the person or the persons having an interest in 
obtaining the waiver, and recovery of such indebtedness would 
be against equity and good conscience.  See 38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2007).  In 
this case, the RO found that there was no fraud, 
misrepresentation, or bad faith.  The Board finds that the 
record supports that conclusion.  

In the absence of fraud, misrepresentation, or bad faith, 
consideration may be given as to whether recovery of the 
overpayment would be against equity and good conscience.  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive: (1) the fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) whether collection would defeat 
the purpose of an existing benefit to the veteran, (5) 
whether failure to collect a debt would result in the unjust 
enrichment of the veteran, and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

At the outset, there is no dispute as to the validity of the 
debt.  The veteran was incarcerated for the period in 
question and received VA disability compensation benefits at 
the 10 percent level rather than at a level of one-half of 
that for his period of confinement after the 61st day.  He 
was not entitled to the full payment of his disability 
compensation.  See 38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. 
§ 3.3665 (2007).

The veteran is fully at fault in the creation of his debt.  
The veteran has alleged that he was not aware of the 
requirement to provide notice of his incarceration.  He 
further alleges that he never received any notice from VA 
that advised him of that requirement.

The record does not support the veteran's contentions.  He 
was provided such notice at the time he was granted service 
connection for his deviated septum disability in 1996 and 
provided notice in February 1996.  Although his disability 
was at a noncompensable level at the time, he was still 
provided with VA Form 21-8764.  

The veteran was also provided notice, by way of a second VA 
Form 21-8764, in August 2000.  The notice was sent to the 
same address used by the veteran throughout 1999 and 2000.  
The fact that the veteran may not have resided at the address 
and relied on family members to alert him to the receipt of 
certain mail does not serve to negate the fact that notice 
was provided to him.  This was the only address the veteran 
provided to the RO and the RO's obligation was to provide the 
veteran notice at that address.  Thus the Board finds that 
the veteran was given a second notice of the requirement to 
report his incarceration and that his failure to do so 
resulted in the overpayment at issue.

In light of the above discussion there is no balancing of 
fault in this case.  The fault lies totally with the veteran.

The Board also finds that collection of the debt would not 
defeat the purpose of an existing benefit to the veteran.  
The veteran's disability compensation was intended to 
compensate him for his impairment in earning capacity 
resulting from his disability.  See 38 C.F.R. § 4.1.  The 
debt is calculated at only one-half of the veteran's 10 
percent disability payment for the period of incarceration.  
So the veteran does continue to receive one-half of his 
disability compensation during the repayment period as well 
as while incarcerated.  Moreover, his disability is evaluated 
at the 10 percent level, as opposed to a higher level that 
would involve a significantly greater benefit being withheld 
and a greater debt.  

There is no evidence of record that the veteran changed 
position to his detriment in reliance upon his VA disability 
compensation.  The veteran has contended that any repayment 
would be a financial hardship; however, that does not 
constitute a change in position.  

Failure to collect the debt would not result in an unjust 
enrichment to the veteran in this case.  

The last element to consider is whether collection of the 
debt would impose an undue hardship on the veteran.  The 
veteran has provided an FSR that shows him as having an 
income of $6 per month more than his expenses.  At the time 
he submitted the FSR he did not show a different address to 
reflect that he was living in a house and making a mortgage 
payment.  However, subsequent correspondence does show the 
veteran at a different address.  There is no evidence to show 
that he is not residing at that address or that he is not 
paying $700 per month on the mortgage, or the other monthly 
expenses listed on his FSR.

In consideration of the veteran's monthly income and monthly 
expenses, that his wife is only able to work part-time, and 
that his daughter is also residing with him, the Board finds 
that it would constitute an undue hardship on the veteran to 
require him to repay the $508.58 overpayment.  The waiver of 
overpayment is granted.

In so deciding this case, the Board has considered the 
Veteran's Claims Assistance Act of 2000 (VCAA), and its 
implementing regulation for possible application.  
Significantly, however, in Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court), held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims.


ORDER

A waiver of recovery of an overpayment, in the amount of 
$508.58, is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


